DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2021 and 05 January 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saga et al. (JP 2017185732 – hereinafter Saga.)
Regarding claim 1, 
	Saga discloses a liquid discharge head [1 in fig. 1] comprising: 
a nozzle [2f in fig. 7] from which a liquid is dischargeable in a liquid discharge direction [paragraphs 0028, 0057 and 0060]; 
an individual chamber [2c in fig. 7] communicating with the nozzle [paragraphs 0054 and 0055]; 
a common chamber [9/10 in fig. 8] configured to store the liquid to be supplied to the individual chamber [paragraphs 0049 and 0059]; 
a pressure generator [2a in fig. 7] configured to apply pressure to the liquid in the individual chamber [paragraphs 0054 and 0055]; 
a holder [2p in fig. 7] holding the pressure generator [paragraphs 0054 and 0058]; 
a first temperature detector [6 in fig. 8] adjacent to the common chamber, the first temperature detector configured to detect temperature proximate to the common chamber [paragraphs 0027 and 0050-0052]; and 
a second temperature detector [3 in fig. 7] held by the holder, the second temperature detector configured to detect temperature of the holder [paragraphs 0027, 0029, 0035, 0054, and 0057.]

Regarding claim 2, 
	Saga further discloses the liquid discharge head according further comprising: 
a common chamber member [11 in fig. 8] forming the common chamber, 
wherein the common chamber member includes a hole [14 in fig. 8] adjacent to the common chamber [as seen in fig. 8], and 
the first temperature detector is inside the hole of the common chamber member [as seen in fig. 8.]

Regarding claim 10, 
	Saga further discloses a liquid discharge device [50 in fig. 10] comprising the liquid discharge head according to claim 1 [see Rejection above.]

Regarding claim 11, 
	Saga further discloses the liquid discharge device further comprising at least one of: 
a head tank [51 in fig. 10] configured to store the liquid to be supplied to the liquid discharge head [paragraph 0072]; 
a carriage [58 in fig. 10] mounting the liquid discharge head [paragraphs 0071 and 0072]; 
a supply unit [53 in fig. 10] configured to supply the liquid to the liquid discharge head [paragraphs 0069 and 0070]; 
a maintenance unit configured to maintain the liquid discharge head [well-known in the art; also notice that the claim recites “at least one of” which can be read as all the components not being necessary for the limitation to be met as written]; and 
a main scan moving unit configured to move the carriage in a main scanning direction [paragraphs 0071 and 0073], 
wherein the liquid discharge head and said at least one of the head tank, the carriage, the supply unit, the maintenance unit, and the main scan moving unit forms a single unit [as seen in fig. 50.]
Regarding claim 12, 
	Saga further discloses a liquid discharge apparatus comprising the liquid discharge device according to claim 10 [see rejection above.]

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3,
The primary reason for allowance for this claim is the inclusion of the limitations of the liquid discharge head according to claim 2 (and further also claim 1), further comprising: 
a temperature control channel through which a temperature control fluid flows, the temperature control fluid configured to control temperature of the liquid in the common chamber; 
an inflow part from which the temperature control fluid flows into the temperature control channel; and 
a discharge part from which the temperature control fluid is discharged outside the temperature control channel.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 4-9, 
These claims are considered to have allowable subject matter due to their dependency on claim 3. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853